Exhibit 10.2

Execution Version

 

Schedules have been omitted from this exhibit because such schedules are (i) not
material and (ii) would likely cause competitive harm to the company if publicly
disclosed.

 

 

SECOND AMENDMENT TO PMPA FRANCHISE AGREEMENT

 

THIS SECOND AMENDMENT TO PMPA FRANCHISE AGREEMENT (the “Amendment”) is made
effective as of January 1, 2019 (and shall be retroactive to January 1, 2019,
even if actually executed and delivered on a later date), between Lehigh Gas
Wholesale LLC (“Distributor”), Lehigh Gas-Ohio, LLC, now known as Dunne Manning
Stores LLC (together with its affiliates, “DMS”), and Dunne Manning Wholesale
LLC (“DMW,” and together with DMS, “Franchise Dealer”). Distributor and
Franchise Dealer are hereinafter referred to individually as a “Party” and
collectively as “Parties”. Capitalized terms not defined herein are used as
defined in the Agreement.

 

WHEREAS, DMS and Distributor entered into a PMPA Franchise Agreement, effective
as of October 30, 2012, which was amended as of October 1, 2014, and as of June
9, 2017 to add DMW as a Party (as amended, the “Agreement”); and

 

WHEREAS, Franchise Dealer and Distributor now desire to amend certain provisions
of the Agreement as set forth more fully below;

 

NOW THEREFORE, incorporating the foregoing recitals, and in consideration of the
promises contained herein, and the mutual benefits to be derived therefrom, the
receipt and legal sufficiency of which are acknowledged, the Parties hereby
agree as follows:

 

 

1.

Marketing Premises. The Agreement shall apply to the Marketing Premises set
forth in the revised “Exhibit A” attached hereto.

 

 

 

2.

Prices. Exhibit B of the Agreement, setting forth the price per gallon to be
paid by Franchise Dealer, is hereby revised and restated in its entirety, in the
“Exhibit B” attached hereto.

 

 

 

3.

Hauling and Fuel Run-Outs. Notwithstanding any provision of the Agreement
(including, without limitation, Section 2.5 or Section 2.10 thereof) to the
contrary, the terms and conditions stated on Exhibit C hereto (the “Hauling
Schedule”) shall be incorporated into the Agreement as of the date of this
Amendment. To the extent of any conflict between the Hauling Schedule and any
other term of the Agreement, the Hauling Schedule shall prevail.

 

 

 

4.

DMS Marks. Simultaneously with the execution and delivery of this Amendment,
Distributor is assigning to Franchise Dealer the “Rocky Top Markets”, “Zoomerz”,
“Joe’s Kwik Mart”, and “Uni-Mart” trademarks (together with any associated
trademarks, service marks, trade names, brand names, trade dress, logos, color
patterns, color or design schemes, insignia, image standards, or other brand

 

--------------------------------------------------------------------------------

 

identifications, the “DMS Marks”), upon the terms and conditions of a Trademark
Assignment Agreement, the form of which is attached as Exhibit D hereto.
Accordingly, the DMS Marks do not constitute Proprietary Marks as that term is
used in the Agreement. For the avoidance of doubt, in the event that the
Agreement is terminated as to one or more of the Marketing Premises at which one
of the DMS Marks is being used by DMS, the Parties agree that dealer other than
DMS shall not continue to use the DMS Marks in the operation of business at the
Marketing Premises without the prior written consent of DMS.

 

 

 

5.

Branding. Notwithstanding any provision of the Agreement to the contrary,
Distributor shall provide ninety (90) days’ written notice to Franchise Dealer
before substituting one Branded Supplier for another (or substituting the
branding identification and other Proprietary Marks associated with such Branded
Supplier) as it relates to the Products currently marketed by Franchise Dealer
at each particular Marketing Premises location. In such notice, Distributor
shall identify which Branded Supplier Distributor intends to substitute at each
of the affected Marketing Premises. If Distributor intends to change any of the
Marketing Premises’ Branded Supplier to any fuel supplier other than ExxonMobil,
Shell, or BP, Franchise Dealer shall have the option, within thirty (30) days of
receiving notice, to terminate the Master Lease agreement and the Agreement as
it relates to those Marketing Premises without implicating Franchise Dealer’s
rights to sever leased premises under Section 23 of the Master Lease. Any such
termination will be effective not less than one hundred eighty (180) days after
Franchise Dealer provides notice of its intent to terminate.

 

 

 

6.

Except as provided herein, nothing herein shall in any way modify or affect any
terms, conditions, rights, or obligations set forth in the Agreement. If a
conflict between this Amendment and the Agreement exists, the terms of this
Amendment shall control. The Parties also agree that this Amendment shall not,
except as specified in this Amendment, affect any claims or defenses they may
have under the Agreement, and shall not operate to revive any claim. Nothing in
this Amendment constitutes an admission for any purpose, nor is the Amendment
admissible in evidence in any proceeding other than a proceeding to enforce this
Amendment or the Agreement.

 

 

 

7.

This Amendment may be executed in one or more original or facsimile
counterparts, each of which shall be deemed an original, but also which together
will constitute one and the same instrument.

 

 

 

8.

All notices required or permitted to be given or made pursuant to this Amendment
or the Agreement shall be deemed to have been duly given or made if delivered
personally, or sent overnight courier delivery or by telecopy or similar
facsimile transmission (and confirmed in writing thereafter), or mailed by
prepaid registered or certified mail, return receipt requested, to the other
Party at the respective address set for the below (or to such other address as a
Party shall designate for itself by written notice given or made in accordance
herewith):

 

 

If to Distributor:

 

600 Hamilton Street, Suite 500

Allentown, PA 18101

--------------------------------------------------------------------------------

Attn: Director of Dealer Support

 

If to Franchise Dealer:

 

Dunne Manning Stores LLC

645 Hamilton Street, Suite 500

Allentown, PA 18101 Attn: President

 

 

9.

This Amendment shall be construed and enforced in accordance with the internal
laws of the State or Commonwealth where each of the Marketing Premises is
located without regard to its conflict of law provisions.

 

 

 

10.

No provision of this Amendment shall be interpreted for or against any Party
because that Party or its legal representative participated in the drafting of
such provision.

 

 

 

11.

This Amendment shall be binding upon, and shall insure to the benefit of the
successors and assigns of the Parties.

 

 

 

[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Distributor and Franchise Dealer have caused this Second
Amendment to be executed as of the day and year first above written.

DISTRIBUTOR:

LEHIGH GAS WHOLESALE LLC

By: _/s/ Gerardo Valencia________________

Name: Gerardo Valencia

Title: President

 

 

FRANCHISE DEALER:

 

DUNNE MANNING STORES LLC

 

By: _/s/ Charles Nifong__________________

Name: Charles Nifong

Title: President

 

DUNNE MANNING WHOLESALE LLC

 

By: /s/ Dave Hrinak____________________

Name: Dave Hrinak

Title: President